ORDER
By order dated October 19, 2011, the Court granted petitioner’s Petition for Reinstatement, subject to certain conditions. One condition provided that, prior to reinstatement, petitioner shall pay Pete Reid, his former law partner, at least $1,000.00 towards the outstanding judgment owed Mr. Reid and submit proof of the payment to the Clerk of Court. Petitioner has now provided proof of payment of $1,000.00 to *478Mr. Reid and requests the Court reinstate him to the practice of law.
The petition is granted. Petitioner is hereby reinstated to the practice of law. He is reminded that he shall comply with the remaining conditions stated in the Court’s October 19, 2011, order.
IT IS SO ORDERED.
/s/Jean H. Toal, C.J.
/s/Costa M. Pleicones, J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.